FILED IN
                                                          14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                     FOURTEENTH COURT OF APPEALS          4/17/2015 8:38:32 AM
                      INFORMATION SHEET BY COURT REPORTERS
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk
 You are expected to file the reporter's record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number:\   't .. l 5"". . 000 \S-CAtTrial Court Case Number: 2o) ~- 0 ~~ c; 1 :f
                                                                                  I
   11!2 Is there a Reporter's Record?                                          I\IJY I IN I
    (2) Are you the only court reporter involved in this appeal?
    If not, please provide the names and addresses of all other court
    reporters below.



    (3) Has the appellant requested that the reporter's record be prepared or
    has the trial court ordered that the record be re ared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension {fill out if extension is required for anr oeason other than payment)
     I was unable to file the record in this appeal by   ::n l6?/J5"". I expect the record
    in Jhis appeal to be approximately ~JO-t pages. The recwd ~overs
    ___,f:J~_days of testimony. I believe that I can file the record by Z..1f (!J. I
                                                                           c.ft
    ask that the court grant an extension until that time for filing the record.
    Additional Comments:
                             -------------------------------------
Court Reporter's Signature, Full Address, Email Address and Telephone Number:

  ~ , /zoo ~s1 7f!L Ftm 1 I@., TX 11arz.
      f!A,rA.. ~fqnnir           @ ~jf           .~ ]t?- Zov                  L/467P